United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2195
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Rodney Paul Canada; Barbara              * Western District of Arkansas.
Canada,                                  *
                                         *      [UNPUBLISHED]
             Appellants.                 *
                                    ___________

                            Submitted: November 5, 1998
                                Filed: November 10, 1998
                                    ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Rodney and Barbara Canada pleaded guilty to conspiring to sell stolen motor
vehicles, in violation of 18 U.S.C. §§ 371, 2313. The district court1 sentenced Rodney
to 39 months imprisonment followed by 3 years supervised release, and Barbara to 15
months imprisonment followed by 3 years supervised release. The Canadas challenge
their sentences, and we affirm.



      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
        For reversal, the Canadas argue the district court clearly erred in establishing their
total offense levels based on an enhancement for participating in an organized scheme
to steal vehicles, pursuant to U.S. Sentencing Guidelines Manual § 2B1.1(b)(5) (1997),
and in applying two-level role-in-the-offense enhancements for being organizers or
leaders of criminal activity, pursuant to U.S. Sentencing Guidelines Manual § 3B1.1(c)
(1997). In addition, the Canadas argue that the enhancements are not supported by any
evidence other than hearsay evidence that the court indicated it would not consider. At
sentencing, a government witness testified that the Canadas offered stolen vehicles for
sale to a third party on multiple occasions, and sold the third party three stolen vehicles
from Western Arkansas and Eastern Oklahoma; that a co-defendant indicated he and
another co-defendant had stolen these vehicles at the Canadas& direction, and both co-
defendants lived with the Canadas during this time; that the Canadas received the bulk
of the proceeds from these sales; and that Rodney told the third party that Rodney had
someone who would steal for him.

        Based on this testimony, we conclude the district court did not clearly err in
assessing the organized-scheme enhancement. See U.S. Sentencing Guidelines Manual
§ 2B1.1(b)(5) (1997) (increase offense level to 14 if offense involved organized scheme
to steal vehicles, and offense level would otherwise be less than 14). We also conclude
the district court did not clearly err in determining the Canadas were organizers or
leaders pursuant to section 3B1.1(c). See U.S. Sentencing Guidelines Manual § 3B1.1,
comment. (n.4) (1997) (court should consider, among other things, defendant&s decision-
making authority and degree of participation in planning offense, whether defendant
recruited accomplices, whether defendant claimed greater profit from crime, and
defendant&s control and authority over others); United States v. Ballew, 40 F.3d 936,
944 (8th Cir. 1994) (standard of review; no clear error in applying § 3B1.1(c)
enhancement where defendant in truck-theft/insurance-fraud scheme “stood to gain the
most” from scheme, and enlisted accomplices to assist in theft and concealment of
trucks), cert. denied, 514 U.S. 1091 (1995). Finally, we conclude the Canadas&
argument that the district court erred in relying on hearsay evidence during the

                                             -2-
sentencing hearing is meritless. See United States v. Wise, 976 F.2d 393, 401-02 (8th
Cir. 1992) (en banc), cert. denied, 507 U.S. 989 (1993). In any event, we conclude the
enhancements were supportable without reference to this hearsay evidence.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-